DETAILED ACTION
Claims 23-42 are presented for examination, wherein claims 26, 28-31, and 38-41 plus the subject matter of species I.A.1 (starting tantalum composition is pure tantalum) I.A.2 and I.B1&3-4 (microalloying step is LAM, VAR, EBM, or PAM) are withdrawn; plus claim 42 is newly added. Claims 1-22 are cancelled.
The instant application is a continuation of 16/540215, issued as U.S. patent 11,001,912; which is a continuation of 15/928187, issued as U.S. patent 10422025; which is a continuation of 15/643980, issued as U.S. patent 9957592; plus, which is a continuation of 12/109765, issued as U.S. patent 9725793.
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I and Species I.A.2 and I.B.2 in the reply filed on October 26, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23-24, 27, and 32-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buckman, Jr. (US 3791821) in view of Michaluk et al (US 2002/0026965).
Regarding independent claim 23, Buckman teaches a tantalum-based alloy having high corrosion resistance to liquid alkali metals plus a method of making said alloy, said alloy in the final product may up to 1.5 wt% molybdenum, such as 0.7-1.0 wt% Mo (e.g. 1:45-50, 2:24-35, 2:47-56, 5:29, and 6:21-24), reading on “method of producing a tantalum alloy,” wherein said tantalum final product has a substantially identical composition (e.g. supra, tantalum alloy with up to 1.5 wt% Mo, such as 0.7-1.0 wt%, compared with the instant tantalum alloy with at Mo in an amount of less than the solubility limit, such as 50 ppm-10,000 ppm, see claims 36 and 33) establishing a prima facie case of obviousness of the preamble limitation, “is resistant to aqueous corrosion,” see also MPEP § 2112.01; alternatively, said limitation is interpreted as merely intended use, see also MPEP § 2111.02, said method comprising:
alloying a tantalum raw material with high purity, such as 99.9% pure tantalum (e.g. 1,000 ppm non-tantalum component), with molybdenum in a proportion up to 1.5 wt%, such as 0.7-1.0 wt%, via non-consumable arc-melting, consumable arc-melting, or electron-beam melting technologies (e.g. 6:20-24), reading on “microalloying … substantially pure tantalum with Mo, wherein … (ii) the Mo is present, in the tantalum alloy, in an amount less than its solubility limit in the pure or substantially pure tantalum.”
Buckman teaches said alloying may be performed by non-consumable arc-melting, consumable arc-melting, or electron-beam melting technologies (e.g. supra), but does not teach “(i) the microalloying is performed to produce the tantalum alloy via … vacuum arc remelting (VAR) ….”
However, Michaluk teaches tantalum may be melted a number of ways such as vacuum arc remelting or electron beam melting (e.g. ¶0032).
As a result, it would have been obvious to substitute the electron beam melting of the tantalum in Buckman with the vacuum arc remelting of Michaluk, since Michaluk teaches electron beam melting and vacuum arc remelting are equivalent methods of melting tantalum.
Buckman as modified reading on “(i) the microalloying is performed to produce the tantalum alloy via … vacuum arc remelting (VAR) ….”
Regarding claims 24 and 32-37, Buckman as modified teaches the method of claim 23, wherein Buckman teaches said tantalum raw material has high purity, such as 99.9% pure tantalum (e.g. 1,000 ppm non-tantalum component) and molybdenum may be provided in said tantalum final product in an amount of up to 1.5 wt% molybdenum, such as 0.7-1.0 wt% Mo (e.g. supra), severably establishing a prima facie case of obviousness of the claimed ranges “the Mo is present in an amount of at least 250 ppm in the tantalum alloy” (claim 24); “the microalloying, the tantalum alloy consists of substantially pure tantalum and Mo, the substantially pure tantalum containing no more than 11% by weight of non-tantalum components” (Claim 32); “the Mo is present in an amount of at most 10,000 ppm in the tantalum alloy” (claim 33); “the Mo is present in an amount of at most 5,000 ppm in the tantalum alloy” (claim 34); “the Mo is present in an amount of at most 2,000 ppm in the tantalum alloy” (Claim 35); “the Mo is present in an amount of at least 50 ppm in the tantalum alloy” (claim 36); and, “the Mo is present in an amount of at least 500 ppm in the tantalum alloy” (claim 37).
Regarding claim 27, Buckman as modified teaches the method of claim 23, wherein said tantalum is melted using vacuum arc remelting method (e.g. supra), reading on “the microalloying is performed via vacuum arc remelting (VAR).”
    
        
            
                                
            
        
    


Claims 23-24, 27, 36-37, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huber et al (US 4526749) in view of Michaluk et al (US 2002/0026965).
Regarding independent claim 23, Huber teaches a quaternary tantalum base alloy and method of making said alloy, wherein said alloy is composed of tantalum and niobium as major components and molybdenum and tungsten as minor components, wherein tantalum comprises e.g. 56-68 wt% of said alloy, molybdenum is present in the amount of e.g. 1.5-5.0 wt%, tungsten is present in the amount of e.g. 2-5.0 wt%, and niobium is present as the balance, said alloy having corrosion resistance (e.g. 2:1-15, 2:52-62 and Table 2), reading on “method of producing a tantalum alloy that is resistant to aqueous corrosion;” alternatively, the preamble limitation “that is resistant to aqueous corrosion” is interpreted as merely intended use, see also MPEP § 2111.02, said method comprising:
preparing said alloy by pressing a powder feedstock into a bar and then applying triple electron beam purification to said feedstock bar, warm hammer forging (<500°F) to slab, annealing, then rolling to plate and annealing, then rolling, followed by a final annealing (e.g. 2:20-26), wherein said tantalum powder is not expressly taught as “pure,” so understood to refer to commercial-grade tantalum (noting also the triple electron beam purification), reading on “substantially pure tantalum,” and wherein said bar composed of said powder feedstock with the taught composition reading on “microalloying … substantially pure tantalum with Mo, wherein … (ii) the Mo is present, in the tantalum alloy, in an amount less than its solubility limit in the pure or substantially pure tantalum.”
Huber teaches said applying triple electron beam purification to said feedstock bar (e.g. supra), but does not teach “(i) the microalloying is performed to produce the tantalum alloy via … vacuum arc remelting (VAR) ….”
However, Michaluk teaches tantalum may be melted a number of ways such as vacuum arc remelting or electron beam melting (e.g. ¶0032).
As a result, it would have been obvious to substitute the electron beam purification steps of the tantalum in Huber with the vacuum arc remelting of Michaluk, since Michaluk teaches electron beam melting and vacuum arc remelting are equivalent methods of treating tantalum.
Huber as modified reading on “(i) the microalloying is performed to produce the tantalum alloy via … vacuum arc remelting (VAR) ….”
Regarding claims 24 and 36-37, Huber as modified teaches the method of claim 23, wherein Huber teaches the W may be present in the amount of 2-5.0 wt% and Mo may be present in the amount of 1.5-5.0 wt% (e.g. supra), severably establishing a prima facie case of obviousness of the claimed ranges “the Mo is present in an amount of at least 250 ppm in the tantalum alloy” (claim 24); “the Mo is present in an amount of at least 50 ppm in the tantalum alloy” (claim 36); and, “the Mo is present in an amount of at least 500 ppm in the tantalum alloy” (claim 37).
Regarding claim 27, Huber as modified teaches the method of claim 23, wherein said tantalum is melted using vacuum arc remelting method (e.g. supra), reading on “the microalloying is performed via vacuum arc remelting (VAR).”
Regarding claim 42, Huber as modified teaches the method of claim 23, wherein said quaternary tantalum base alloy is composed of tantalum and niobium as major components and molybdenum and tungsten as minor components, wherein tantalum comprises at least 56-68 wt% of said alloy, molybdenum is present in the amount of 1.5-5.0 wt%, tungsten is present in the amount of 2-5.0 wt%, and niobium is present as the balance (e.g. supra), establishing a prima facie case of obviousness of the claimed limitation “after the microalloying, the tantalum alloy consists essentially of Ta-3W-Mo,” see also the entire disclosure of the instant specification and that of e.g. Huber.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches or suggests the claimed method of making the alloy of claim 23, wherein the feedstock is the claimed substantially pure tantalum with the composition Ta-3W, then micro-alloying said feedstock with molybdenum, resulting in the tantalum alloy having Mo present in the amount less than its solubility in said feedstock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723